565 So.2d 833 (1990)
Beatriz BERMED, Petitioner,
v.
Claire TACHER, Esquire, Respondent.
No. 88-2882.
District Court of Appeal of Florida, Third District.
August 7, 1990.
Rehearing Denied September 17, 1990.
Beatriz Bermed, in pro. per.
Claire Tacher, Lauderhill, for respondent.
Before HUBBART, BASKIN and GODERICH, JJ.
PER CURIAM.
Beatriz Bermed petitions this court for a writ of mandamus seeking to compel Special Assistant Public Defender, Claire Tacher, to produce and deliver all documents and transcripts relating to the circuit court and appellate proceedings in her case. Claire Tacher was requested to respond to the petitioner's request for a writ of mandamus, but has failed to do so. Since it appears that there is no impediment in granting the relief sought, the petition for writ of mandamus is granted. Accordingly, we direct respondent to furnish the petitioner *834 with any requested documents in her possession. See Dennis v. Brummer, 479 So.2d 857 (Fla. 3d DCA 1985).